DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, 11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shum et al. (U.S. 4,119,513, hereafter referred to as Shum).
	Regarding claim 1, Shum teaches a sensor assembly comprising: a sensor body 22 having an outwardly-extending flange 24 with a first annular surface and a second annular surface; a first spacer 28 having a first annular surface and a second annular surface; a second spacer 30 having a first annular surface and a second annular surface; and a housing (14, 26) having an annular groove in which the outwardly-extending flange 24 and the first and second spacers are received (see figure 1), the annular groove being defined between a first annular surface and a second annular surface of the housing; wherein: the first annular surface of the housing is in sliding contact with the first annular surface of the first spacer; the second annular surface of the first spacer is in sliding contact with the first annular surface of the outwardly-extending flange; the second annular surface of the outwardly-extending flange is in sliding contact with the first annular surface of the second spacer; and the second annular surface of the second spacer is in sliding contact with the second annular surface of the housing (see 
	Regarding claim 3, Shum further teaches wherein the first and second spacers (28, 30) substantially surround the sensor body and have an opening through which the sensor body is received (see figure 1).
	Regarding claim 4, Shum further teaches wherein the flange includes an outer edge surface 24 between the first and second annular surfaces.
	Regarding claim 5, Shum further teaches wherein the annular groove includes an inner surface between the annular surfaces of the housing (see figure 1).
	Regarding claim 6, Shum further teaches wherein each of the first and second spacers (28, 30) include an outer edge surface that faces the inner surface of the annular groove and an inner edge surface that faces an outer surface of the support body (see figure 1).
	Regarding claim 7, Shum further teaches wherein the outer edge surfaces of the first and second spacers (28, 30) are in contact with the inner surface of the annular groove and the inner edge surfaces of the first and second spacers are in contact with the outer surface of the sensor body (see figure 1).
	Regarding claim 8, Shum further teaches wherein the sensor body is spaced apart from the housing by an annular void (see figure 1 below).

    PNG
    media_image1.png
    647
    688
    media_image1.png
    Greyscale

Regarding claim 10, Shum further teaches wherein the sensor body 10 includes an electrically conductive electrode 46.
Regarding claim 11, Shum further teaches wherein the sensor body has a multi-layered construction with a layer of an electrically conductive material that defines the electrode 46 and one or more layers of an electrically non-conductive material 44.
Regarding claim 16, Shum further teaches wherein the housing is a two-part housing (14, 26), and wherein the first annular surface of the annular groove is formed in a first housing part and the second annular surface of the annular groove is formed in a second housing part (see figure 1).
Regarding claim 17, Shum further teaches wherein the first housing part 14 is fixedly secured to the second housing part 26 and the sensor body 22 is not physically secured to the two-part housing. wherein the first housing part is fixedly secured to the second housing part and the sensor body is not physically secured to the two-part housing.
Regarding claim 18, Shum teaches a method of manufacturing a sensor assembly comprising the steps of: providing a sensor body 22 having an outwardly-extending flange 24 with a first annular surface and a second annular surface; providing a first spacer 28 having a first annular surface and a second annular surface; providing a second spacer 30 having a first annular surface and a second annular surface; locating the sensor body and the first and second spacers in a two-part housing (14, 26) having an annular groove in which the outwardly-extending flange 24 and the first and second spacers (28, 30) are received, the annular groove being defined between a first annular surface formed in a first housing part 14 and a second annular surface formed in a second housing part; bringing the first annular surface of the first housing part 14 into contact with the first annular surface of the first spacer 28; bringing the second annular surface of the first spacer 28 into contact with the first annular surface of the outwardly-extending flange 24; bringing the second annular surface of the outwardly-extending flange into contact with the first annular surface of the second spacer 30; bringing the second annular surface of the second spacer 30 into contact with the second annular surface of the second housing part 26; and securing the first and second housing parts to form an integral two-part housing such that a compressive load is applied to the outwardly-extending flange by means of the first and second spacers (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shum.
	Regarding claim 2, Shum teaches wherein the first and second spacers are formed from a graphite material, wherein the housing is formed from stainless steel (see column 5, lines 24-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the spacers used in Shum since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 9, 12-15, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855